Citation Nr: 0421020	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for diabetes mellitus, type II, for the period prior to March 
26, 2002.

2.  Entitlement to an initial rating greater than 40 percent 
for diabetes mellitus, type II, for the period from March 26, 
2002.

3.  Entitlement to a rating greater than 10 percent for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In August 2003, the veteran requested a Board 
hearing at the RO, but canceled this request in writing in 
May 2004.  


FINDINGS OF FACT

1.  From the effective date of the grant of service 
connection to March 26, 2002, the veteran's diabetes 
mellitus, type II, has required insulin and a restricted 
diet; his activities were not regulated. 

2.  From March 26, 2002, the veteran's diabetes mellitus, 
type II, has required insulin, a restricted diet and 
regulation of activities; the disability is not manifested by 
episodes of ketoacidosis or hypoglycemic reactions or 
complications that would not be compensable if separately 
evaluated. 

3.  The veteran's allergic rhinitis is not manifested by 
polyps.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for diabetes mellitus, type II, from the date of the grant of 
service connection to March 26, 2002, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1, 
4.7, 4.119, Diagnostic Code 7913 (2003).

2.  The criteria for an evaluation greater than 40 percent 
for diabetes mellitus, type II, from March 26, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2003).

3.  The criteria for an evaluation greater than 10 percent 
for allergic rhinitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the veteran on the 
underlying issue of service connection for diabetes mellitus 
in an August 2001 letter, which was prior to the January 2002 
rating decision on appeal.  Accordingly, the requirements the 
Court set out in Pelegrini as to this issue have been 
satisfied.  See VAOPGPREC 8-2003.  Although VCAA notice with 
respect to the veteran's increased rating claim for allergic 
rhinitis was not issued until after the January 2002 
decision, in a February 2004 letter, the Board finds that for 
the reasons below, such an error constitutes harmless error.  
See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2001 letter, as well as the July 2002 
statement of the case, February 2004 letter, and April 2004 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In these documents, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  VA outpatient records 
are on file and the appellant has been afforded the benefit 
of a VA examination during the appeal period.  He was also 
provided with the opportunity to attend a hearing, but 
canceled his hearing request.  The appellant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claims are ready to 
be considered on the merits.  



II.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, such as 
the issue of higher ratings for the veteran's service-
connected diabetes mellitus, type II, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diabetes Mellitus

The veteran's service-connected diabetes mellitus, type II, 
is rated under 38 C.F.R. § 4.119, DC 7913.  Under the 
applicable criteria, a 10 percent rating is warranted for 
diabetes mellitus that is manageable by restricted diet only.  
A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet. A 40 percent rating 
requires insulin, a restricted diet, and regulation of 
activities. A 60 percent rating requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating 
requires more than 1 daily injection of insulin, a restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic agents requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

Evaluation Greater than 20 Percent Prior to March 26, 2002

The pertinent evidence to consider regarding the severity of 
the veteran's diabetes mellitus, type II, for the period from 
the date of the grant of service connection to March 26, 
2002, consists of a June 2001 VA outpatient record and a 
September 2001 VA examination report.  The June 2001 
outpatient record shows that the veteran's extremities had no 
clubbing, cyanosis or pedal edema and his neurologic exam was 
intact.  Similarly, neurological findings during the 
September 2001 VA examination revealed sensorium intact.  The 
examiner said that there were no significant sensory 
abnormalities that could be attributed to diabetes mellitus 
and noted that the veteran's vision was 20/20 in each eye 
with glasses.  He also noted that the veteran was on insulin 
45 units NPH 70/30 insulin in the morning and 40 units in the 
evening.  He diagnosed the veteran as having diabetes 
mellitus, type II, now insulin dependent with strong family 
history of diabetes.  

The above-noted evidence shows that the veteran is insulin 
dependent, and while it does not indicate that the veteran 
was on a restricted diet, earlier private medical records 
from R. K. Stahlman II, D.O., appear to indicate as much.  In 
this regard, Dr. Stahlman noted on an October 2000 record 
that as far as diet, the veteran was aware of the need to 
control his blood pressure, diabetes mellitus and 
cholesterol.  Several other records from Dr. Stahlman show 
that the veteran was compliant with his diet.  Thus, the 
Board finds, as did the RO, that the veteran has been on a 
restricted diet, in part, due to his diabetes mellitus, type 
II.  

However, in order for the veteran to meet the next higher 
rating, to 40 percent, there must also be evidence that his 
diabetes mellitus prior to March 26, 2002, required 
regulation of activities.  Unfortunately, the evidence for 
this period does not support this.  It was not until Dr. 
Stahlman wrote a letter dated March 26, 2002, that the 
criterion for restricted activity was met.  Specifically, Dr. 
Stahlman stated in this letter that the veteran had diabetes 
mellitus, hypertension and a cholesterol problem, and that he 
had restricted activity due to "his problems".  

In view of the absence of any evidence showing that the 
veteran's activities had to be regulated due to his service-
connected diabetes mellitus, type II, for the period prior to 
March 26, 2002, his claim for a rating greater than 20 
percent must be denied.  In other words, the criteria for the 
next highest level, to 40 percent, for the period prior to 
March 26, 2002, have not been shown by the evidence.  
38 C.F.R. §4.119, Diagnostic Code 7913 (2003).  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b). 

Evaluation Greater than 40 Percent From March 26, 2002

The evidence for the period beginning on March 26, 2002, does 
not support the criteria for a greater than 40 percent 
rating.  Although the veteran's diabetes mellitus was noted 
to be poorly controlled during an October 2003 VA examination 
with the veteran on a combination of NPH and regular insulin 
70/30, taking 55 units every morning, 20 units at noon, and 
50 units every night, this disability has not been shown to 
cause episodes of ketoacidosis or hypoglycemic reactions.  
Moreover, there is no showing of complications that would not 
be compensable if separately evaluated.  In fact, in December 
2003, the RO did separately evaluate complications from the 
veteran's diabetes mellitus diagnosed as diabetic peripheral 
neuropathy of the right and lower left extremities, and 
assigned each lower extremity a 10 percent rating.  There are 
no other complications from the veteran's diabetes mellitus 
that would not be compensable if separately evaluated.  

For the foregoing reasons, the Board must conclude that the 
criteria for a rating greater than 40 percent for the 
veteran's diabetes mellitus from March 26, 2002, have not 
been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b). 


Allergic Rhinitis

The veteran's allergic rhinitis is evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522.  Under this code, a 10 percent 
rating is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passages on both sides or complete obstruction on 
one side.  A 30 percent rating is warranted when there are 
polyps.

Simply put, there is no evidence in this case that the 
veteran has polyps related to his service-connected allergic 
rhinitis.  A September 2001 VA examination report reflects 
the veteran complaint of chronic nasal congestion and year 
round drainage.  He also complained of chronic occipital 
headaches there were usually relieved by extra strength 
Tylenol.  A head computed tomography scan with contrast was 
reportedly taken in March 1997 revealing right maxillary 
sinus and patchy anterior ethmoid air cell disease.  On 
examination the veteran had some nasal congestion.  There was 
no tenderness over the sinuses.  He was diagnosed as having 
allergic rhinitis - sinusitis with year "around" symptoms.  
There is no indication from the September 2001 VA examination 
report or VA outpatient records that the veteran had any 
polyps.  In fact, the VA outpatient records are devoid of any 
reference to the veteran's allergic rhinitis for the most 
part.  While they do show that the veteran was seen in 
January 2003 complaining of bilateral occipital headaches of 
three days duration, they indicate that he had never had 
these before and was under a lot of stress secondary to his 
four brothers all having prostate cancer.  The veteran was 
also seen for a follow-up oncology visit at a VA medical 
facility in November 2003 at which time he complained of 
cough, purulent sputum, fever and chills.  He was diagnosed 
as having bronchitis.  Examination of the veteran's head and 
neck revealed no lesion of the oral cavity. 

In sum, the evidence does not support the criteria for an 
increased rating, to 30 percent, for the veteran's allergic 
rhinitis in view of the lack of a showing that polyps 
manifest this disability.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b). 

Extraschedular Consideration

Additionally, the Board points out that 38 C.F.R. 
§ 3.321(b)(1) provides no basis for assignment of a higher 
rating for the veteran's diabetes mellitus, type II, or 
allergic rhinitis, as these disabilities are not shown to be 
so exceptional or unusual as to warrant any higher evaluation 
on an extra-schedular basis.  There simply is no evidence 
that these impairments result in marked interference with 
employment, or frequent periods of hospitalization, or that 
otherwise renders impractical the application of the regular 
schedular standards.  Consequently, the Board is not required 
to refer the claim for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied as to all three issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



